DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claims, as amended, Examiner agrees with Applicant’s arguments (Remarks, pages 6-8, 7/29/2022). Applicant teaches that by having the protruding portion on the hollowed side of the recess-shaped portion, strength is maintained while minimizing any unwanted reflections or stray light (Specification, para [0071]).
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical device, comprising:
a first optical member that has optical transparency and that has a light emitting portion emitting a first image light to a left eye of a user along a first direction; 
a second optical member that has optical transparency and that has a light emitting portion emitting a second image light to a right eye of the user along the first direction; 
a coupling member that has optical transparency and that couples the light emitting portion of the first optical member and the light emitting portion of the second optical member; and
a protruding portion that is provided on the coupling member and extending in a second direction in which the first optical member and the second optical member are aligned,
wherein
the coupling member has a recess-shaped portion that hollows to one side of a third direction from another side of the third direction, the third direction intersecting with the first direction and the second direction,
the protruding portion is provided on the recess-shaped portion, and
the protruding portion extends to the another side of the third direction from the one side of the third direction.
Regarding independent claim 11, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A light-guiding unit, comprising: 
a first light-guiding member that has optical transparency and that has a light emitting portion emitting a first image light to a left eye of a user along a first direction;  
a second light-guiding member that has optical transparency and that has a light emitting portion emitting a second image light to a right eye of the user along the first direction; 
a coupling member that has optical transparency and that couples the light emitting portion of the first light-guiding member and the light emitting portion of the second light-guiding member; and 
a protruding portion that is provided on the coupling member and extending in a 
wherein 4Customer No.: 31561 Docket No.: 102989-US-167 Application No.: 17/001,702 
the coupling member has a recess-shaped portion that hollows to one side of a third direction from another side of the third direction, the third direction intersecting with the first direction and the second direction, 
the protruding portion is provided on the recess-shaped portion, and 
the protruding portion extends to the another side of the third direction from the one side of the third direction.
Claims 3-10 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883